Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 22, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  138952(69)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  MYRIAM VELEZ,                                                                                            Brian K. Zahra,
                                                                                                                      Justices
           Plaintiff-Appellee,
  v                                                                 SC: 138952
                                                                    COA: 281136
                                                                    Wayne CC: 04-402161-NH
  MARTIN TUMA, M.D.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 22,
  2010 order is considered, and it is GRANTED. We VACATE that part of our order that
  denied the application for leave to appeal the April 16, 2009 judgment of the Court of
  Appeals. On reconsideration, the application for leave to appeal is considered, and it is
  GRANTED, limited to the issue whether the Court of Appeals correctly held that the
  setoff amount in this case was properly set off against the jury verdict, before application
  of the noneconomic damages cap of MCL 600.1483 and calculation of the final
  judgment.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 22, 2011                       _________________________________________
         d0615                                                                 Clerk